Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-21-2006

Canal Ins Co v. Underwriters Lloyds
Precedential or Non-Precedential: Precedential

Docket No. 04-3714




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Canal Ins Co v. Underwriters Lloyds" (2006). 2006 Decisions. Paper 1342.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1342


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-3714


                          CANAL INSURANCE COMPANY,

                                                       Appellant

                                            v.

                     UNDERWRITERS AT LLOYD’S LONDON



                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 03-cv-02333)
                     District Judge: Honorable Eduardo C. Robreno


                               Argued September 27, 2005

                Before: ALITO*, AMBRO and LOURIE**, Circuit Judges

                            (Opinion filed January 27, 2006)

Walter H. Swayze, III, Esquire (Argued)
Michael J. Farrell, Esquire
Segal, McCambridge, Singer & Mahoney
30 South 17th Street


      *
       Then Judge, now Justice, Alito joined in the decision of this case. He was
elevated to the United States Supreme Court on January 31, 2006.
      **
         Honorable Alan D. Lourie, United States Circuit Judge for the Federal Circuit,
sitting by designation.
United Plaza, Suite 1700
Philadelphia, PA 19103

        Counsel for Appellant

Timothy A. Kulp, Esquire (Argued)
Margolis Edelstein, Esquire
6th & Walnut Streets
The Curtis Center, 4th Floor
Philadelphia, PA 19106

Lawrence D. Wright, Esquire
Ronald S. Collins, Jr., Esquire
Wright & O’Donnell
15 East Ridge Pike, Suite 570
Conshohocken, PA 19428

        Counsel for Appellee

Brian J. Hunt, Esquire
Anndra L. Masters, Esquire
Williams, Montgomery & John
20 North Wacker Drive
2100 Opera Building
Chicago, IL 60606

        Counsel for Amicus-Appellant

                    ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

       It is now ordered that the published Opinion in the above case filed January 27,
2006, be amended as follows:

        On page 5, bottom paragraph, last line on the page, change “Id. at 352.” to “ Id. at
353.”

        On page 6, bottom paragraph, two lines from the bottom, change “The” to “[T]he”.

      On page 10, carryover paragraph, first line, change “Gene & Harvey Builders v.
Pennsylvania Mfrs. Ass’n” to “Gene & Harvey Builders v. Pennsylvania Mfrs. Ass’n Ins.
Co.”
      On page 10, carryover paragraph, six lines down, change “Celley v. Mut. Benefit &
Heath Ass’n” to “Celley v. Mut. Benefit Heath & Accident Ass’n”.

      On page 14, bottom paragraph, two lines from the bottom, change “48 A.L.R.3d
1096 § 2p” to “48 A.L.R.5th 375 § 2”.

      On page 16, first full paragraph, three lines down, change “guard dog, . . . the” to
“guard dog[,] . . . the”.

       On page 23, in the block quotation, two lines down, change “Insurance” to
“insurance”.

        On page 26, at the end of the block quotation, change “Id. at n.7” to “Id. at 108
n.7”.

       On page 31, top carryover paragraph, four lines down, add an open quotation mark
before “stipulations” and, eight lines down, add a close quotation mark after “laws.”

       On page 31, top carryover paragraph, last line, change “813 A.2d 747 (Pa. 2002)”
to “813 A.2d 747, 750 (Pa. 2002)”.

        On page 31, first full paragraph, three lines down, change “Mutual” to “Mut.”

       On page 31, in the block quotation, three lines down, change “spiraling” to
“spiralling”.

        On page 32, in the paragraph in the center of the page, five lines down, change
“Id.” to “Id. at 207-08.” and, seven lines down, change “spiraling” to “spiralling” and,
nine lines down, change “Id. at 207 n.4.” to “Id. at 208 n.3.”

                                           By the Court,

                                           /s/ Thomas L. Ambro, Circuit Judge

Dated: March 21, 2006
CRG/cc: Walter H. Swayze, Esq.
        Timothy A. Kulp, Esq.
        Lawrence D. Wright, Esq.
        Ronald S. Collins, Esq.
        Brian J. Hunt, Esq.